Citation Nr: 0638323	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1992.  She also had her initial period of active duty for 
training in the U.S. Army Reserves from December 1984 to May 
1985, and served in the Reserves following discharge from 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this case in 
September 2000 and June 2004 for further evidentiary 
development. 


FINDING OF FACT

The veteran's asthma did not originate during any period of 
active duty, active duty for training, or inactive duty 
training; nor is her asthma otherwise related to any period 
of active duty, active duty for training, or inactive duty 
training.


CONCLUSION OF LAW

The veteran does not have asthma which is the result of 
disease or injury incurred in or aggravated by active duty or 
any period of active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in September 2002 and July 2004 correspondences.  
A September 2006 correspondence additionally provided her 
with notice concerning the establishment of the initial 
rating and effective date assignable in the event her claim 
was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Following the September 2002 and July 2004 
notifications, the veteran's claim was readjudicated in 
supplemental statements of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.

The record also reflects that she has attended examinations 
in connection with this appeal, and that VA has obtained a 
medical opinion specifically addressing whether her asthma is 
related to service.  While her representative has challenged 
the adequacy of the referenced November 2004 medical opinion 
on the grounds that the opinion lacked a "scientific" 
basis, he did not elaborate on his objection, or otherwise 
identify any specific deficiency in the opinion.  The Board 
has reviewed the opinion, as well as the earlier examination 
report on which it was based, and finds that it is adequate 
for the purpose of adjudicating the instant appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the notice required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable adjudication by the Agency of Original 
Jurisdiction on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of 38 U.S.C.A. § 5103(a).  

Here, the veteran did not receive any 38 U.S.C.A. § 5103(a) 
notice prior to the July 2001 rating decision from which this 
appeal originates.  The Board points out, however, that the 
rating decision, statement of the case, and supplemental 
statements of the case on file collectively informed her of 
the criteria for establishing service connection for the 
disorder at issue.  Beginning in September 2002, she was 
provided with 38 U.S.C.A. § 5103(a) notice, and her claim was 
thereafter readjudicated in supplemental statements of the 
case.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with full 38 U.S.C.A. 
§ 5103(a) notice prior to the July 2001 adjudication did not 
affect the essential fairness of the adjudication.  The prior 
adjudication was not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Nor has the veteran 
alleged or shown prejudice from any error in the timing or 
content of the 38 U.S.C.A. § 5103(a) notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

Factual background

The service medical records for the veteran's period of 
active duty show that she consistently denied any history of 
asthma.  She presented in February 1991 with the one-day 
onset of a head cold, sore throat, and a cough.  Physical 
examination disclosed rhonchi in the left lung, and she was 
assessed with bronchitis.  On a follow up visit several days 
later, her lungs were clear, and she was diagnosed with 
resolving bronchitis.

In February 1992, the veteran completed a pre-anesthetic 
summary in preparation for surgery, on which she denied any 
history of asthma or lung problems.  Shortly following 
surgery that month, she developed atelectasis with diffuse 
rhonchi, which resolved soon after she was encouraged to 
ambulate and use an inspirometer.  

At her May 1992 demobilization examination, she denied any 
history of asthma, or of shortness of breath, chronic cough, 
or chronic/frequent colds.  Physical examination of the lungs 
was negative for any abnormalities.  The chest X-ray studies 
performed in connection with her discharge showed slightly 
increased markings laterally in the right chest, but were 
otherwise normal.

On her initial July 1992 application for VA benefits, the 
veteran listed a number of disorders for which she sought 
compensation.  She did not list or mention asthma or any 
other respiratory disorder.

The post-service VA and private medical records on file for 
the period from April 1992 to August 2005 are silent for any 
complaints, finding or diagnosis of asthma until 1994.  They 
document occasional complaints, beginning in 1993, of 
respiratory symptoms such as hoarseness, postnasal drip, and 
sore throat, but show that her lungs were clear to 
auscultation; the diagnoses offered to account for the 
symptoms included upper respiratory infection, reflux 
pharyngitis, and gland infection.  Diagnostic studies of the 
lungs in 1993 revealed an arterial venous malformation, which 
was considered congenital in origin.  The veteran was 
examined by VA in September 1993 in connection with a claim 
for compensation, at which time she reported experiencing 
shortness of breath on one occasion, without recurrence, as 
well as hoarseness.  Physical examination was negative for 
pertinent abnormalities, but a chest X-ray study noted an 
incidental nodularity in the right mid-lung field.

The treatment records show that in March 1994, the veteran 
experienced acute shortness of breath associated with an 
allergic reaction.  In September 1994, she presented with a 
two-year history of occasional wheezing and shortness of 
breath.  The entry notes that she had allergic rhinitis.  The 
treatment records show that the next month she was diagnosed 
with bronchial asthma.  In 1996 and thereafter, the treatment 
records document continued treatment for asthma, as well as 
for allergic rhinitis.  They show that she occasionally 
experienced exacerbations of her asthma, typically after 
coming into contact with dust or fumes at her civilian 
occupation.  An August 2005 entry notes that she started 
experiencing asthma at age 45 (that is, around 1995) with 
symptoms suggestive of acid reflux and postnasal drip.

Service medical records associated with the veteran's service 
in the U.S. Army Reserves following discharge from active 
duty show that in July 1996, she reported experiencing 
allergic reactions to dust, as well as asthma intermittently 
since her service in Desert Storm.  The records show that she 
was hospitalized in October 1996 while on drill secondary to 
an asthma attack experienced after a two-mile run during a 
fitness test; she was given a Prednisone taper and discharged 
based on a normal physical examination.  At a January 1997 
service physical conducted by Colonel L. Wells, the examiner 
indicated that the veteran had experienced asthma since 1991.  
The Reserves records show that she experienced another asthma 
attack in June 1999.

In a June 1998 statement, Dr. S. Cole indicated that his 
examination of the veteran revealed symptoms including 
shortness of breath, occasional wheezing, and congestion, 
which had been present since her return from Desert Storm in 
1992.  In a March 2005 statement, he indicated that dust, 
smoke, and fumes all contribute to her symptoms.

The veteran attended a VA examination in November 2000, at 
which time she demonstrated wheezing and other respiratory 
problems, and was diagnosed with asthma by history.

At her August 2004 VA examination, the veteran reported 
receiving treatment in 1991 for bronchitis, as well as at 
least five emergency room visits during active service for 
respiratory symptoms attributed at the time to upper 
respiratory infections.  She reported that she was diagnosed 
with asthma in 1992.  Physical examination disclosed the 
absence of lung abnormalities, but pulmonary function testing 
revealed mild impairment.  The examiner diagnosed the veteran 
with asthma, and indicated that, according to the note by L. 
Wells, the veteran had experienced asthma since 1991.

In a November 2004 opinion, the August 2004 examiner 
indicated that he had reviewed the claims files.  He noted 
that, despite the veteran's previous report to him of 
multiple emergency room visits and a diagnosis of asthma in 
service, his review of the records showed no diagnosis of 
asthma until October 1994, and no evidence of asthma in 
service at all.  He noted that the bronchitis the veteran 
experienced in February 1991 resolved, and explained that 
there was, in any event, no established connection between 
acute bronchitis and asthma in adults.  He concluded that it 
therefore was unlikely that the asthma first diagnosed in 
1994 was related to active duty.  The physician noted, 
however, that if the history of ongoing symptoms as claimed 
by the veteran were true, then it would be likely that her 
current asthma was related to service.

On file is a January 2005 Family and Medical Leave Act 
certification by a health care provider, which indicates that 
the veteran's asthma began around 1997.

On file is a March 2005 correspondence from the U.S. 
Department of Labor.  The statement indicates that the 
veteran's "claim" had been accepted for temporary 
aggravation of extrinsic asthma occurring for four days in 
February 2005.

In several statements, the veteran contends that she was 
treated for asthma during Desert Storm, as well as during her 
service in the Reserves.  She contends that she was 
discharged from service due to asthma.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6 (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).  

As a point of clarification, the Board first points out that 
while the veteran was activated for Operation Desert Storm, 
she never served in the Persian Gulf.  Her service personnel 
records show that she had no overseas service or awards or 
decorations suggesting service in the Persian Gulf, and 
treatment records for the early 1990s document her assertion 
that she never actually served in the Persian Gulf.  The 
Board acknowledges her contention that she nevertheless came 
into contact with sand from the uniforms of those who had 
served overseas.

Although the veteran contends that she was diagnosed with 
asthma during her period of active duty, and visited the 
emergency room several times during that period for symptoms 
she now believes represented asthma, the service medical 
records for active duty are silent for any reference to 
asthma, and are instead replete with notations that she 
denied any history of asthma.  Indeed, at her demobilization 
examination, she even denied any history of those symptoms 
she now contends she received emergency room treatment for on 
multiple occasions.  She was not discharged because of 
asthma, as claimed.

The service records do document treatment in February 1991 
for bronchitis, but show that the illness was resolving even 
prior to the end of that month.  The records do not document 
any further incidence of bronchitis.  The only other 
reference to respiratory distress occurred in connection with 
her February 1992 surgery.  Those symptoms resolved in short 
order.  

The Board notes that while chest X-ray studies in May 1992 
showed slightly increased markings, there is no indication 
that those findings were associated by her service physicians 
with any respiratory disorder, and her post-service treating 
physicians have diagnosed the abnormality as an arterial 
venous malformation, which they also concluded was congenital 
in origin.

In short, there is no evidence of asthma, or of any chronic 
respiratory illness, during  active service.

Moreover, there is no post-service evidence of asthma until 
1994.  The Board notes in this regard that the veteran, in 
filing her initial claim for VA compensation benefits in July 
1992, did not mention asthma or any respiratory condition.  
The Board finds it unlikely that the veteran, if diagnosed 
with asthma in service and experiencing the frequency and 
severity of respiratory symptoms in service as she now 
describes, would neglect to mention asthma or a respiratory 
disorder on her initial claim for VA compensation benefits.

Given that her statements as to the diagnosis in service of 
asthma and the multiple episodes of treatment for respiratory 
distress are not supported by the service medical records, or 
even by her own initial claim for VA compensation, the Board 
finds that the statements of the veteran concerning treatment 
in service for asthma and multiple episodes of respiratory 
distress lack probative value.  See generally, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In support of her claim, the veteran has submitted the 
notation of L. Wells on her January 1997 Reserves physical 
that her asthma began in 1991.  She has also submitted a June 
1998 statement by Dr. Cole who indicates that the veteran's 
respiratory symptoms had been present since 1992.  Notably, 
however, the statements of Mr. Wells and Dr. Cole concerning 
the onset of asthma or respiratory symptoms were clearly 
based on history provided by the veteran.  There is no 
indication that either individual reviewed the veteran's 
claims files when making their assertions, or that they had 
ever met the veteran prior to 1997.  Since the Board has 
found the history provided by the veteran concerning her 
symptoms and diagnosis in service to lack credibility, the 
Board finds that the January 1997 and June 1998 statements 
are of no probative value with respect to whether the 
veteran's asthma originated in service.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).

In contrast, the August 2004 VA examiner reviewed the 
veteran's claims files in preparing his November 2004 
opinion.  That physician noted the absence of any evidence of 
asthma in service, and specifically concluded that the acute 
bronchitis treated in service was unrelated to the current 
asthma.  The examiner concluded that, based on his review of 
the records on file, it was unlikely that the veteran's 
asthma was related to service.  He did indicate that his 
opinion would change if the veteran's account of her medical 
history was corroborated.  As already indicated, the Board 
finds her account of her symptoms and diagnosis in service to 
lack credibility.  The Board finds instead that the 
examiner's determination concerning the absence of asthma in 
the veteran until 1994 is supported by the service and post-
service medical records themselves.
 
The veteran herself argues that her asthma originated during 
active service.  While she apparently worked until 1995 as an 
emergency medical technician, the Board finds that her 
expertise as such would not qualify her to speak as to 
matters such as the diagnosis and origin of respiratory 
disorders.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  

In essence, there is no evidence of asthma in active service 
or until more than two years after that service, and no 
probative evidence linking the veteran's current asthma to 
her period of active duty.  The only opinion on file based on 
a review of the entire claims file in not supportive of the 
claim.

The Board notes that the veteran received treatment for 
asthma attacks in 1996 and 1999.  Notably, she was first 
diagnosed with asthma in 1994, and there is nothing to 
suggest (nor does she contend) that her asthma diagnosed in 
1994 originated during a period of Reserves service.  

Moreover, the evidence shows that she recovered quickly after 
each asthma attack during her drills, and none of the medical 
evidence on file suggests that the asthma underwent a chronic 
worsening during any period of active duty for training or 
inactive duty training.  Indeed, the asthma attacks which 
precipitated the letters from Dr. Coles and the determination 
by the U.S. Department of Labor were prompted by 
exacerbations occurring when the veteran was exposed to 
conditions at her civilian employment.  
 
In sum, the evidence as a whole shows that the veteran's 
asthma first manifested years after active service and not 
during any period of service in the Reserves, and that it is 
not etiologically related to active service or any period of 
active duty for training or inactive duty training.  The 
Board consequently concludes that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for asthma is denied.


ORDER

Entitlement to service connection for asthma is denied.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


